Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 2 November 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 2 Novbr. 1823
				
				Having just dismissed my visitors Mr. Jackson and Mr  McTavish I hasten to write you in answer to your long expected and long wished Letter which reached me yesterday—Your encreasing popularity is a thing as you observe calculated to excite vanity you must therefore be on your guard against the encroachment of so ignoble a passion for even men of superior understandings suffer it sometimes to steal upon their better sense and often unawares to themselves it makes them ridiculous—Vanity is the vice of the little souled and can have no baleful influence on the lofty mind—I am happy to learn that time and application enables you to conquer what you have always insisted to be insurmountable—Young people are very fond of high sounding words more especially when time or duration is in question and they seldom think of either the latitude or longitude of the word never when they use it so freely—This however is a habit which from the nature of things invariably cures itself and we cannot help smiling when we discover how easy it is to accomplish what we persuaded ourselves is impossible—Thus it is with Rhyme and thus it will prove with oratory—The volition once determined difficulties vanish like the evanescent Meteors of the night which ere they appear are lost to our vision—As you and I have always lived on terms of confidential friendship independent of all the ties which exist between us as Mother and Son I claim a perusal of your first attempt which I shall scan with all the indulgence which you can wish or desire and the gratification of this request will largely contribute to the consent of your father to your petition which is already half granted—I am very glad to find that you gain ground in the opinion of your worthy Tutor whose sagacity I have every reason to admire—I hope however that he will prove more correct in this opinion than in the one betrayed at your entrance into College—As you like your present year in College so much we shall expect that your attachment will prove such as to ensure its permanence for two years and prevent all difficulties and with this wish expecting to see you soon I end the epistle of /  your affectionate Mother
				
					L C A—
				
				
					Abigail has just arrived quite well— 
				
			